 In the Matter of NATIONAL BROADCASTING COMPANY, INC.andNATIONALASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANSandAMERICAN FEDERATION OF MUSICIANSIn the Matter of AMERICAN BROADCASTING COMPANY, INC.andNATIONALASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANSandAMERICAN FEDERATION OF MUSICIANSCases Nos. 2-057351 and 2-0734; respectively.Decided March31,1945DECISIONANDORDEROn February 3, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled consolidated proceeding, finding that therespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set out in the copy of the IntermediateReport attached hereto.Thereafter, the American Federation ofMusicians, herein called the AFM, and the respondent AmericanBroadcasting Company, Inc., filed exceptions to the IntermediateReport; the respondent American Broadcasting Company,Inc. alsofiled a supporting brief.Oral argument, in which the respondents,the AFM, and National Association of Broadcast Engineers and Tech-nicians, herein called NABET, participated, was held before theBoard at Washington, D. C., on March 6, 1945.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerror was committed.The rulings are hereby affirmed.,The- Boardhas considered the Intermediate Report, the exceptions and briefs ofthe parties, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the exceptions, additions, and qualifications noted below 2IPursuant to an order of the Board dated January 13, 1945, Case No. 2-C-5734 wasconsolidated with Case No. 2-C-5735.2The Trial Examiner found that the parties met for the last time on January 24 andthat duringthismeeting the respondents unsuccessfully attempted to induce NABET towaive its jurisdiction over platter turners.The record shows and we find, that while theparties met again after January 24, 1944, the last time that the respondents attempted toinduce NABET to waive itsjurisdiction over the platter turners was at a meeting withNABET on January 24, 1944.61 N. L.R. B., No. 21.161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.At the oral argument before the Board, counsel for the AFMconceded that unless the Board were to reverse its determination of theappropriate unit in the representation proceeding, the contentions ofthe AFM would constitute no valid defense to the respondents' refusalto bargain with NABET. No new evidence has been offered and nonew arguments have been advanced relating to the issue of whetherplatter turners should be within a musicians' unit as claimed by AFMor, except in Chicago, within an engineers' and technicians' unit asdetermined by the Board in the representation proceeding.Afterfull reconsideration of the issues we affirm our unit determination inthis respect.2.As part of their defense, the respondents inferentially base theirrefusal to bargain `vith NABET on the letters of January 27 and 28,1944, which both the AFM and the respondents contend constitutevalid contracts.However, at the representation proceeding and atthe oral argument before the Board in the present proceeding, it wasadmitted that these alleged agreements had been made subject to ourdetermination in a proper representation proceeding that platterturners, except in Chicago, would be included in a musicians' unit rep-resented by the AFM.3 Since we have determined that they shouldbe included in a unit of engineers and technicians represented byNABET, this condition was never met. Accordingly, apart from anyother considerations, we find that the letters of January 27 and Janu-ary 28, 1944, do not constitute a valid defense to the respondents'refusal to bargain.3.As a further defense to their refusal to bargain with NABET therespondents, as set forth in the Intermediate Report, rely upon theeconomic reprisals which the AFM threatened to put into effect ifthey recognized and bargained with NABET as the exclusive repre-sentatives for platter turners.We have fully considered the respond-ents' contention in this respect and, as we have previously held, we'The record in the representation proceeding contains the following statements:Mr. McDONALD (Counsel for the respondent National Broadcasting Company, Inc.) :.We discussed terms with Local 802 under which platter turners would be employed, pro-vided the NLRB certified the AFAI jurisdiction of platter turners, . . .nsMr. PADWAY (Counsel for the AFM) : Well, I accept Mr. McDonald's explanation of it,that is all, and that saves a lot of time.The transcript of the oral argument In the present proceeding contains the followingstatements:IMr. PADWAY : The contract of the musicians was about to expire.Conferences were hadrespecting . . . any other terms and conditions which would enter into the new contract ,that the musicians made a formal demand for platter turners ; that their demand wasgranted subject to whatever might be determined by the National Labor Relations Board.ssas•Mr. McDONALD : Gentlemen of the Board, in answer to Judge Padway's question I wouldlike to state that it is my understanding that the letters given in January of 1944, were, ofcourse, subject to any decision that this National Labor Relations Board might make, but he(sic) letter of N. B C. did not specifically so state. I regarded it as an implied con-dition . . . NATIONAL BROADCASTING COMPANY, INC.163find that neither as a matter of law does it constitute a defense to theduty to bargain required by the Act nor in the exercise of our discretiondo we regard it as a valid justification for such refusals.-'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :A. The respondents, National Broadcasting Company, Inc., andAmerican Broadcasting Company, Inc., both of New York City, andtheir respective officers, agents, successors, and assigns, shall cease anddesist from :(1)Refusing to bargain collectively with National Association ofBroadcast Engineers and Technicians as the exclusive representativeof their respective employees in the respective appropriate units setforth in paragraphs B (1) and C (1) of this Order with respect torates of pay, wages, hours of employment, and other conditions ofemployment;(2)Engaging in any like or related acts or conduct interfering with,restraining, or coercing their employees in the exercise of their right toself-organization, to form labor organizations, to join or assist NationalAssociation of Broadcast Engineers and Technicians, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.B. The respondent National Broadcasting Company, Inc., and itsofficers, agents, successors, and assigns, shall take the following affirma-tive action which the Board finds will effectuate the policies of the Act :(1)Upon request, bargain collectively with National Association ofBroadcast Engineers and Technicians as the exclusive representative ofall technical employees, wherever located, of the engineering depart-ment of National Broadcasting Company, Inc., engaged in the opera-tion of technical facilities used in transmitting, converting and/orconducting audio, video, and/or radio frequencies for use in broadcast,rebroadcast, audition, rehearsal, recording and/or `.`on the air" play-back, excepting "on the air" playback in Chicago, Illinois, but exclud-ing chief engineer, operating engineer and assistant, engineeringmanagers, engineers in charge, operations supervisors, television oper-Matter ofGluek BrewingCo., 47 N. L. R. B 1079, 1093, enf'd 144 F. (2d) 847(C C A. 8);Matter of McQuay-Norris Manufacturing Company,21 N. L. R B. 709, 717,enf'd 116 F. (2d) 748 (C C A. 7), cert denied 313 U. S 565;Matter of Star PublishingCompany, 4 N.L. R B. 498, enf'd 97 F.(2d) 465(C C. A. 9);1Matter of Isthmian Steam-ship Company,22 N. L R B. 689,699, enf'd 126 F.(2d) 598(C. C. A. 2) ; andMatter ofWalgreen Company,44 N. L. R. B. 1200, 1214. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDations supervisors, station engineers at transmitters of more' than5 kw., television station engineers, engineers in charge and their firstassistants in the following engineering groups : radio facilities, audiofacilities, development, and technical services; construction superin-tendents; engineer in charge of television; and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, in respect to rates of pay, wages, hours ofemployment, and other conditions of employment;(2)Post in its studios at New York City; Chicago, Illinois; Wash-ington, D. C.; Cleveland, Ohio; Denver, Colorado; and San Francisco,California, copies of the notice attached hereto, marked "AppendixA."Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by the respond-ent's representative, be posted immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondentto insure that said notices are not altered, defaced, or covered by anyother material;(3)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.C. The respondent American Broadcasting Company, Inc., and itsofficers, agents, successors, and assigns, shall take the following affirma-tive action which the Board finds will effectuate the policies of the Act :(1)Upon request, bargain collectively with National Associationof Engineers and Technicians as the exclusive representative of alltechnical employees, wherever located, of the engineering departmentof American Broadcasting Company, Inc., engaged in the operationof technical facilities used in transmitting, converting and/or conduct-ing audio, video, and/or radio frequencies for use in broadcast, rebroad-cast, audition, rehearsal, recording and/or "on the air" playback,excepting "on the air" playback in Chicago, Illinois, but excludingchief engineer, operating engineer and assistant, engineering man-agers, engineers in charge, operations supervisors, television operationssupervisors, station engineers at transmitters of more than 5 kw., tele-vision station engineers, engineers in charge and'their first assistantsin the following engineering groups: radio facilities, audio facilities,development, and technical services; construction superintendents;engineer in charge of television; and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, in respect to rates of pay, wages, hours of ,employment,and other conditions of employment; NATIONAL BROADCASTING COMPANY, INC.165(2)Post in its studios at New York City; Chicago, Illinois; SanFrancisco, California; and Los Angeles, California, copies of thenotice attached hereto, marked "Appendix B." Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(3)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply therewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We Will Not refuse to bargain with National Association of Broad-castEngineers and Technicians as the exclusive representative ofour employees in the bargaining unit described herein;We Will Not engage in any like or related act or conduct interferingwith, restraining, or coercing our employees in the exercise of theirright to self-organization, to form labor organizations, to join or assistthe above-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become orremain members of this union, or any other labor organization.We Will bargain collectively, upon 'request, with the above-namedunion as the exclusive representative of all employees in the bargain-ing unit described herein with respect to rates of pay, hours of em-ployment or other conditions of employment, and if an understandingis reached, embody such understanding in a signed agreement.Thebargaining unit is.: .All technical employees, wherever located, of the EngineeringDepartment of National Broadcasting Company, Inc., engaged in theoperation of technical facilities used in transmitting, convertingand/or conducting audio, video, and/or radio frequencies for use inbroadcast, rebroadcast, audition, rehearsal, recording and/or "on theair" playback, excepting "on the air" playback in Chicago, Illinois,but excluding chief engineer, operating engineer and assistant, engi- 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDneering managers,engineersin charge, operations supervisors, tele-vision operations supervisors, station engineers, engineers at trans-mitters of more than 5 kw., television station engineers, engineersin charge and their first assistants in the following engineering groups :radio facilities, audio facilities, development, and technical services;construction superintendents ; engineer in charge of television ; andall other supervisor employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.NATIONAL BROADCASTING COMPANY, INC.Employer.By -----------------------------------------Dated --------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We Will Not refuse to bargain with National Association of Broad-cast Engineers and Technicians as the exclusive representative of ouremployees in the bargaining unit described herein ;We Will Not engage in any like or related act or conduct interfer-ing with, restraining, or coercing our employees in the exercise oftheir right to self-organization, to form labor organizations, to join orassist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection.All our employees are free to becomeor remain members of this union, or any other labor organization.We will bargain collectively, upon request, ' with the above-namedunion as the exclusive representative of all employees in the bargainingunit described herein with respect to rates of pay, hours of employ-ment or other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement.Thebargaining unit is :All technical employees, wherever located, of the Engineering De-partment of American Broadcasting Company, Inc., engaged in theoperation of technical facilities used in transmitting, convertingand/or conducting audio, video, and/or radio frequencies for use in NATIONAL BROADCASTING COMPANY, INC.167broadcast, rebroadcast, audition, rehearsal, recording and/or "on the'air," playback, excepting "on the air" playback in Chicago, Illinois, butexcluding chief engineer, operating engineer and assistant, engineeringmanagers, engineers in charge, operations supervisors, television -operations supervisors, station engineers at transmitters of more than5 kw., television station engineers, engineers in charge and their firstassistants in the following engineering groups : radio facilities, audiofacilities, development, and technical services; construction superin-tendents; engineer in charge of television; and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action.AMERICAN BROADCASTING COMPANY, INC.Employer.By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Alan F. Perl,for the Board.Messrs. Franklin S.Wood andWalter L. Eme7son,of New York, N. Y., for BlueNetwork.Messrs. J. R. T. Cahill, Joseph A. McDonald,andCharles F. Delmar,of NewYork, N. Y, for NBC.Mr Joseph A. Padway, by Mr. Robert A. Wilson,ofWashington, D C., andMr. Henry A. Friedman,of New York, N. Y, for AFM.Mr Martin F. O'Donoghue,ofWashington, D C., for NABET.STATEMENT OF THE CASEUpon separate charges duly filed on January 11, 1945, by National Associa-tion of Broadcast Engineers and Technicians,herein called NABET,the Na-tional Labor Relations Board, herein called the Board, by the Regional Directorfor the Second Region (New York, New York), issued its complaint dated Jan-uary 15, 1945, against National Broadcasting Company, Inc., New York, NewYork, herein called NBC, and American Broadcasting Company, Inc, New York,New Yorks herein called Blue Network,' both herein collectively called the respond-ents, alleging that the respondents,and each of them, had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(1) and (5)-and Section 2 (6) and(7) of the National Labor Rela-tions Act,49 Stat 449,herein called the ActCopies of the complaint and noticeof hearing theieon were duly served upon each of the respondents,NABET, andupon the American Federation of Musicians,a party to the proceeding andherein called AFM.With respect to the unfair labor practices, the complaint alleged in substancethat from on or about November 24, 1944, each of the respondents has refused tobargain collectively with NABET as the exclusive representative of its respectiveemployees in certain appropriate units, although NABET had been certified as 168 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bargaining representative for such employees by the Board in a prior pro-ceeding.)The answer filed by NBC admits all the allegations of the complaintwith respect to it but avers that it refused to bargain collectively with NABETbecause AFM had threatened it with reprisal if it recognized and bargained withNABET as the exclusive representatives of its "platter turners."'The answerof Blue Network admits, in effect, all the allegations of the complaint wit)} respectto it, including the allegation that it refused to bargain collectively with NABETfor its platter turners, but denied that Blue Network has ever refused to bargaincollectively with NABET with regard to its other employees in the unit foundby the Board to be appropriate.The answer further admits that a letter, datedJanuary 6, 1945, and sent by Blue Network to NABET, a copy of which is attachedto and made part of the complaint, sets forth the position of Blue Network inthis proceeding in' stating that it would not bargain collectively with NABETwith regard to its platter turners for the reason that it feared reprisals fromAFM. The answer stated that on December 30, 1944, the Blue Network Company,Inc.,was a wholly owned subsidiary of the American Broadcasting Company,Inc., and under that date was merged into, and became a part of, AmericanBroadcasting Company, Inc., which has assumed, and is responsible for, all theliabilities of Blue Network Company, Inc.No answer was filed by AFM.Pursuant to notice, a hearing was held on January 30, 1945, at New York, NewYork, before Howard Myers, the undersigned Trial Examiner, duly designatedby the Chief Trial Examiner. The Board, NBC, Blue Network, NABET, andAFM were represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.At the opening ofthe hearing, upon motion of Board's counsel, unopposed by any of the parties,and upon a showing, as reflected by the answer filed herein, that as of December30, 1944, Blue Network Company, Inc, was merged with its -parent corporation,American Broadcasting Company, Inc., which has assumed all the liabilities ofBlue Network Company, Inc., and now occupies the position of respondent herein,the title of Case No. 2-C-5734 was amended to substitute American BroadcastingCompany, Inc., in the place and stead of Blue Network Company, Inc., as respond-ent herein.At the conclusion of the hearing, Board's counsel moved to conformthe pleadings to the proof.The motion was granted without opposition.Oralargument, in which counsel for the Board and AFM participated, was heard at theconclusion of the taking of the evidence and is a part of the record.Althoughafforded opportunity to do so, none of the parties have submitted briefs.Upon the entire record in the case, the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSNational Broadcasting Company, Inc, is a Delaware corporation having its,principal place ofbusinessin New York City. It is engaged principally in thebusiness-of network and local broadcasting, involving the sale of broadcast time,1Matter ofNational BroadcastingCompany, Inc.,59 N. L. It. B. 478.2 "Platter turners," or, as they are sometimes called, turntable operators, place phono-graphrecords onone of the two turntables used in broadcasting studios for "on the air"playback, adjusting it for either vertical or lateral cut records and fixing speed of therecords in accordance with the instructions appearing on the face of the record, openingthe fader control, and, after the record has been played, removing the records from theturntable.The Board found in the said prior representation proceeding that platterturners, except those employed in the Chicago studio of the respondents, are part of theappropriate units., NATIONAL BROADCASTING COMPANY, INC. -169the production of radio programs, the transmission of such programs over cer-tain, stations managed and owned by it and to various broadcasting stationsthroughout the United States and Canada affiliated with it for broadcasting bythem.The National Broadcasting Company owns and operates studios and radiofacilities constituting the following broadcasting stations :WEAF, New YorkCity;WMAQ, Chicago, Illinois; WRC, Washington, D. C.; WTAM, Cleveland,Ohio ; BOA, Denver, Colorado ; and KGO, San Francisco, California. It alsomaintains studios and offices in Los Angeles, California, and has various shortwave, television, and experimental broadcasting stations located throughout theUnited States. It transmits its programs in interstate commerce by broadcast-ing them from the stations it owns and operates and by feeding its network pro-grams over wire lines to the broadcasting stations affiliated with it, which numberapproximately 140 and are located in various States, Canada, Hawaii, and Cuba.American' Broadcasting Company, Inc., is a Delaware corporation having itsprincipal place of business in New York City. It is engaged in the business ofnetwork and local broadcasting, the sale of time facilities and radio programs,and the production of radio programs. It owns and operates the studios andfacilities constituting the following broadcasting stations :WJZ, New York City ;WENR, Chicago, Illinois ; KGO, San Francisco, California ; and KECA, LosAngeles, California.It transmits programs over the Blue Network, which con-sists of the 4 above-mentioned stations, and 191 independently owned stations, 2of which are located in Canada. The programs broadcast include both sustain-ing and commercial programs of news, entertainment and educational character,and advertising.NBC and Blue admit, and the undersigned finds, that they are engaged in com-merce within the meaning of the National Labor Relations Act.IITHE ORGANIZATIONS INVOLVEDNational Association of Broadcast Engineers and Technicians is a labor organ-ization admitting to membership employees of the respondents.American Federation of Musicians, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employees of therespondents.-III.THE UNFAIR LABOR PRACTICESThe refusal to bargain collectively with N4BET1.The Appropriate UnitsThe complaint alleged, as the Board found in its Decision and Certification ofRepresentatives, dated November 24, 1944,3 that all technical employees, whereverlocated, of the engineering departments of Blue Network and NBC, respectively,engaged in the operation of technical facilities used in transmitting, convertingand/or conducting audio, video, and/or radio frequencies for use in broad-cast, rebroadcast, audition, rehearsal, recording and/or "on the air" play-back, excepting "on, the air" playback in Chicago, Illinois, but excluding chiefengineer, operating engineer and assistant, engineering managers, engineersin charge, operations supervisors, television operations supervisors, station en-gineers at transmitters of more than 5 kw., television station engineers, en-gineers in charge and their first assistants in the following engineering groups :radio facilities, audio facilities, development, and technical services ; construc-tion superintendents ; engineer in charge of television ; and all other supervisory3 See footnote2,supra. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such action,constitute units appropriate for the purposes of collective bargaining.Noneof the parties disputed the appropriateness of the units as found nor was thereany new evidence introduced in the instant proceeding with respect thereto.In accordance with the foregoing, and as set out by the Board in its certifica-tion of NABET, under date of November 24, 1944, the undersigned finds thatall technical employees, wherever located, of the engineering department ofNBC engaged in the operation of technical facilities used in transmitting, con-verting and/or conducting audio, video, and/or radio frequencies for use inbroadcast, rebroadcast, audition, rehearsal, recording and/or "on the air",play-back, excepting "on the air" playback in Chicago, Illinois, but excluding chiefengineer, operating engineer and assistant, engineering managers, engineersin charge, operations supervisors, 'television operations supervisors, stationengineers at transmitters of more than 5 kw., television station engineers, en-gineers in charge and their first assistants in the following engineering groups :radio facilities, audio facilities, development, and technical services ; construc-tion superintendents; engineer in charge of television; and all other super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommend such _action, at all times material herein constituted, and now constitutes, a unitappropriate for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment and other conditions of employment, and thatthe said unit insures to the said employees of NBC its full benefit of their rightto self-organization and collective bargaining and otherwise effectuates thepolicies of the Act.The undersigned further finds that all technical employees, wherever located,of the engineering department of Blue Network engaged in the operation oftechnical facilities used in transmitting, converting and/or conducting audio,video, and/or radio frequencies for use in broadcast, rebroadcast, audition, re-hearsal, recording and/or "on the air" playback, excepting "on the air" playbackin Chicago, Illinois, but excluding chief engineer, operating engineer and assist-ant, engineering managers, engineers in charge, operations supervisors, televisionoperations supervisors, station engineers at transmitters of more than 5 kw.,television station engineers, engineers in charge and their first assistants in thefollowing engineering groups:-radio facilities, audio facilities, development, andtechnical services ; construction superintendents ; engineer in charge of television ;and all other supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, at all times material herein constituted, and now consti-tutes a unit appropriate for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions of employment,and that the said unit insures to the said employees of Blue Network the fullbenefit of their right to self-organization and collective bargaining and otherwiseeffectuate the policies of the Act.2.Representation by NABET of a majority in the appropriate unitsIn the above-mentioned representation proceeding, the Board, on November 24,1944, certified NABET as the exclusive representative of the employees in therespective appropriate units.The correctness or adequacy of the Board's certi-fication was not questioned by any of the parties.Accordingly, the undersignedfinds that on November 24,1944, and at all times thereafter, NABET was, and now NATIONAL BROADCASTING COMPANY, INC.171is, the duly designated representative of a majority of the employees in the afore-said appropriate units and that, pursuant to Section 9 (a) of the Act, NABETwas, and now is, the exclusive representative of the employees in the said unitsfor the purposes of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.3 The refusal to bargainAs hereinabove indicated upon separate petitions filed by NABET, the Boardissued on November 24, 1944, its Decision and Certification in which it found theplatter turners employed by the respondents, except those employed at theirrespective Chicago studios, were to be included in the appropriate units.On November 27, 1944, Allan T. Powley, the president of NABET met with anofficial of Blue Network for the purpose of entering negotiations looking towarda collective bargaining contract.Later that day, Powley met with an official ofNBC As a result of these meetings, arrangements were made for a jointconfer-ence.On December 1, NABET submitted to each respondent identical proposedcontracts.On December,5, representatives of NABET met at a joint conferencewith officials of NBC and Blue Network.There, discussions were had with respectto the contracts submitted by NABET on December 1. John MacDonald, thevice-president of NBC and who acted as spokesman at that meeting for the re-spondents, read to those present a letter dated December 1, which NBC receivedfrom James C. Petrillo, the president of AFM, in which Petrillo insisted thatNBC disregard the Board's Certification of NABET as the exclusive representativeof the employees of NBC in the appropriate unit and carry out the arrangementswhich NBC made with AFM in January 1944, to hire only members of AFM asplatter turners.Despite Petrillo's letter, the parties met and discussed theterms of the proposed contracts on eight other occasions in December,duringwhich agreement was reached with respect to some of the termsAt the lastDecember meeting, held on the 21st of that month, the respondentsagreed tosubmit counter-proposed contracts.They submitted identical proposed contractson December 27.These contracts, however, made no provision for the platterturners.The letter, dated December 27, which accompanied the proposed NBCcontractreads in part as follows :Even though we have been unable to complete the redraft of the proposednew NABET contract in line with our recentmeetings,we have completedand are sending you herewith the first twelve pages covering Section 1through 8.We are continuing to work on the balance of the draftand willget it to you as soon aspossible.It is our plan to present the dollaramountsto you at our meeting onJanuary 3d.On December 29, NABET sent the following telegram to each respondent :The contract you have submitted is at complete variance with the agree-ment that we reached in New York after three weeks of negotiations. Thewage increases agreed to by you must be submitted to me by telegram notlater than Saturday noontime. I am not going to wait until January 3 forNBC and Blue to submit. the wage increases that we have requested. The,balance of the draft of the contract must be in my possession not later thanSaturday, December 30 and above all you must agree immediatelyin writingthat you recognize NABET as the certifiedbargainingagent forall turntable operators or else'all negotiations are completely off. I believe NBC andBlue are stallingand are not bargaining in good faith and our patienceis exhausted. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the following day (December 30) NBC sent the following telegram toNABET:RE YOUR WIRE OF DECEMBER29 UNDERSTAND THAT JO MC-DONALD INHIS TELEPHONECONVERSATION WITH YOU YESTER-DAY SHORTLYAFTER YOURWIRE TOME HAD BEEN SENT ASSUREDYOU OF OUR GOOD FAITH IN THESE NEGOTIATIONSAND OF THEDILIGENCEWITH WHICH WE HAVE PREPAREDQUR REDRAFT OFTHE PURPOSEDNBC NABET CONTRACTAND THAT THERE FORNO ACTION WILLBE TAKEN ONANY PART OF CONTENTS OF YOURTELEGRAM TO ME PRIORTO NEXT WEDNESDAY STOP AT THATTIME UNDERSTAND WE WILL MEET AT 10:30 a. m. AS ORIGINALLYSCHEDULEDAND GO OVER COMPLETEREVISED DRAFT OF THECONTRACT BALANCE OFWHICHWILL BE DELIVEREDTO HILLERIN NEW YORKTUESDAY FOR YOURRECONSIDERATION PRIOR TOTHE MEETINGAND ALSO THAT THE PURPOSED NBC NABET WAGESCALE WILL BE PRESENTED AT THAT MEETING MEAN WHILE IASSURE YOUTHAT REVISEDDRAFT SUBMITTEDBY US PREPAREDBY JOMCDONALD AND GEORGE MCELRATH IN COMPLETE GOODFAITH AS REFLECTINGTHEIRUNDERSTANDING OF ALL MATTERSAGREED UPON TO DATE AND THAT ENTIRE NEGOTIATIONS HASBEEN AND WILL CONTINUETO BE CARRIEDON WITH ALL PRAC-TICABLE SPEED.On January 3, 1945, the parties again met.At this conference,NABET demandedto know whether the respondents would bargain with NABET with respect to theplatter turners.The respondents replied that they so would advise NABETwithin the next few days.On January 6, NBC wroteNABET thefollowingletter :This letter is in response to the request you made on Wednesday of thisweek for a written statement of our position with respect to jurisdiction over"platter turners".You stated that your union did not deem it adisaboe(sic) to continue the negotiations for a new collective bargaining agreementunless your jurisdiction was recognized.The National Broadcasting Company has given this matter considerablethought and I must now advise you that we are not in a position to give youour commitment recognizing your union as the proper bargaining agent for"platter turners".We have come to this conclusion because, based on the factswhich I shall summarize in this letter,it seems clear to us that this ques-tion can be resolved effectively only by judicial determination.In January 1944, in the course of negotiating with the American FederationofMusicians a new contract covering the instrumental musicians in ouremploy we agreed,effective in June, to employ musicians as "platter turners".We made this agreement in the belief that we and you could more exactlydefine"on the air playback"equipment(as those words are used in ourNABET contract) so as to exclude therefrom the actual work of turning"platters",leaving the equipment itself solely under the jurisdiction of yourengineers.In April your union instituted a proceeding before the National LaborRelations Board seeking a declaration that your union was the propercollective bargaining agent for the employees engaged in"platter turning."The American Federation of Musicians and the Company were parties tothose proceedings.On November 24, 1944, the National Labor RelationsBoard handed down its order certifying your union as the proper collective NATIONAL BROADCASTING COMPANY, INC.173bargaining agent for employees engaged (except in Chicago) in "platterturning".We expected that this order would finally settle this jurisdictionalcontroversy between your union and the American Federation of Musiciansand we were fully prepared to negotiate with you on that basis.However, on December 1, 1944, we were informed that the American Fed-eration of Musicians did not regard the Board's decision as determinativeof the issues involved and, accordingly, had ordered the musicians in Holly-wood not to participate on the Jack Benny program scheduled for Sundayevening, December 3rd.We were able to have this strike call withdrawnby agreeing to confer with the President of the union, James C. Petrillo, onTuesday, December 5th in order that we might be fully apprised of hisposition with respect to this matter.Prior to attending that meeting, wereceived from Mr. Petrillo, a letter dated December 1st, reading as follows :"Now that the hearing before the National Labor Relations Board isterminated and certification has been granted NABET over work commonlytermed 'Pancake turning' except in Chicago, and which work you haveyourself recognized belongs to our union, I deem it appropriate that I writeto you my view in the matter."Regardless of the National Labor Relations Board certification, I firmlybelieve that the agreement we entered into awarding the work of pancaketurning to the American Federation of Musicians is legal and proper, andI take this means of notifying you that I shall continue to insist upon thisjurisdiction so that the work of pancake turning is performed by membersof the American Federation of Musicians throughout the country."I do not wish to enter into an argument on the merits of the jurisdic-tion, but I think I am within my rights in saying that NABET's claim thatit is an independent non-dommnated unit is not substantiated by the factsand the record.Had this been a "complaint" case before the National LaborRelations Board I feel sure that we would have established that NABETis a dominated organization.Of course such facts and circumstances can-not be established in a representation case, which was the character of thecase before the Board. If you were to consider the testimony of Mr. Freden-dall at the last hearing you would, I think, be satisfied that it spells nothingmore nor less than that NABET is controlled by the companies employingtheirmembers."I think the only fair thing to do in this matter is to cause NABET torelease jurisdiction over this class of workUnless that is done we shallbe plunged into another controversy, which I am sure neither you nor Idesire.Therefore I hasten to bring to your attention my position in thismatter irrespective of the certification by the Board, and I request youto take all necessary steps to put into force and effect the agreement weentered into for the members of the American Federation of Musicians inpancake turning."On December 5th, during our first meeting with you after receiving theforegoing letter, we informed you of its contents.You will note from Mr. Petrillo's letter that he disputes that you are an"independent non-dominated unit" and suggests that had the proceedingbefore the National Labor Relations Board been a "complaint case" theBoard would have sustained his contentionHe also states that since hisunion was not in a position to raise the question of domination in the"representation case" that issue is still present and is controlling in theultimate determination of who is entitled to represent employees engaged in"platter turning."639678-45-vol. 61-13 174DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company is and always has been willing to abide by a decisionconclusively determining the jurisdictional questionHowever, in viewof the fact that the American Federation of Musicians insists that thecertification by the National Labor Relations Board did not effectively deter-mine this issue and refuses to abide by it, we.decided that we had noalternative but to decline to negotiate with either union with respect to"platter turners"until the issue was finally and effectively determined.The status quo, I trust, will be maintained by all concerned until theissue is finally determined-interruption of our essential services should notbe permitted to take place particularly in time of war.On the same day (January 6) Blue Network sent the following letter toNABET.The following is a statement of the position of the Blue Network inreference to the dispute between your Union and the American FederationofMusicians,headed by Mr. James C. Petrillo,as to which union shallhave jurisdiction of our personnel working as platter turners.In negotiating a new contract with Mr. Petrillo,for the American Federa-tion of Musicians,in January,1944, the Blue Network agreed, effectivein June, 1944,to employ platter turners who are members of the AmericanFederation of MusiciansThis agreement,was part of a general contractwith the American Federation of Musicians.In making this contract, wewere acting in good faith and were advised that we were within our legalrights to award this jurisdiction to the American Federation of Musicians.As you know,inApril of last year,your Union instituted a proceedingbefore the National Labor Relations Board whereby you sought to haveNABET named as the Collective bargaining unit for platter turners.TheBlue Network and the American Federation of Musicians were parties'to thisproceedingOn November 24, 1944, the National Labor Relationg Boardcertified your Union as collective bargaining agent for platter turners,except in Chicago.The Blue Network was prepared to follow the decisionof the National Labor Relations Board.However, on December 1,1944,Mr Petrillo informed us that he did notconsider the findings of the National Labor Relations Board binding uponhis organization,because he charged that NABET is a so-called. companydominated union.Mr. Petrillo further alleged that the question of whetheror not your Union is an independent union had not been considered by theNational Labor Relations Board in its proceedings covering the representa-tion of platter turners.He served notice on the Blue Network that as aresult, he expected the network to comply With our agreement of January,1944, and to employ musicians,rather, than engineers,as platter turners.At this time,Mr. Petrillo told the' Blue Network that unless we recognizedthe jurisdiction of the American Federation of Musicians over platter turn-ers, in accordance with our contract,he would order a series of"wild cat"strikes by withdrawing musicians from Blue Network programs at sporadicintervals.If Mr. Petrillo carries out this threat,itwill be impossible for usto broadcast leading programs on the network because of the absence ofmusicians.We have no adequate legal relief in such situation and over aperiod of time it would be impossible for us to broadcast our leading pro-grams.The result would be that the operation of the Blue Network wouldbe seriously jeopardized.For the last month we have been negotiating with you the terms of anew collective bargaining agreement.You have now informed us that you NATIONALBROADCASTINGCOMPANY, INC.175will no longer negotiate unless we accept your Union as the collective bar-gaining unit for platter turners. In view of the circumstances describedabove, and particularly Mr Petrillo's contention that the National LaborRelations Board has not determined the question as to your union is anindependent and non-dominated organization,we find ourselves unable tocomply with your request unless and until such time as this issue has been'finally and effectively determined in such a way as to be binding on allparties concerned.The first obligation of the Blue Network is to the public.Holding apublic franchise,we will make every effort to continue the operation of thenetwork, without interruption,and thus maintain our essential public serv-ice.I know you -will agree that this is particularly important in time' ofwar, when radio is serving as a vital source of public information,both onthe progress of the war and on the efforts necessary to enable us to winthe war.The public interest and that of the parties accordingly requirethat the pei4ding dispute be finally determined as promptly as possible andwe sincerely hope that your Union and the American Federation of Musicianswill cooperate with us to that end.On January 24, the parties again met.At this meeting,the respondentsunsuccessfully attempted to induce NABET to waive its jurisdiction over theplatter turners.This was the last meeting of the parties.There were introduced in evidence,letters dated January 27,1944, and January28, 1944, from NBC and Blue Network,respectively,to Petrillo advising thaton June 1, 1944 (the termination date of NABET'S then current contracts), theywould employ members of AFM as platter turnersThe question was inferentiallyraised at the hearing as to whether these letters represented contracts thatwould bar consideration of NABET from being certified as the collective bargain-ing representative of the platter turners.Reference to the proceedings of the Board which resulted in the certificationof NABET under date of November 24, 1944(59 N L. R B. 478)disclosesthat these letters were then before the Board and that the status of platterturners was fully consideredBy its Decision and Certification of Representa-tives of November 24, 1944, the Board has heretofore disposed of any questionspresented by the above letters, and in this hearing no showing of new factsconcerning the letters has been madeIt is therefore found that the foregoingletters are no bar to the obligation of the respondents to bargain collectivelywith NABET as the representative of the platter turners.Respondents'defense to the charges of refusal to bargain with NABET isbottomed on the claim that to do so would result in reprisals from the AFMThe Board and Courts have on many occasions,denied the validity of similarurged defenses to charges of unfair labor practices4The paramount and plainduty of the respondents in this situation was to obey the mandate of the Con-gress as expressed in the National Labor Relations Act and to bargain withNABET.The undersigned finds that on January 6, 1945, and at all times thereafter,the respondents,and each of them, refused to bargain collectively with NABETas the exclusive representative of their respective employees in appropriate unitswith respect to rates of pay, wages,hours of employment,and other conditionsof employment,and by such refusal interfered with, restrained, and coercedtheir respective employees in the exercise of the rights guaranteed in Section 7of the Act.4N L. R. B. v. StarPublishing Co., 97 F.(2d) 465'(C C A. 9) 176DECISIONSOF NATIONAL LABORRELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III, above, occurring inconnection with the operations of the respondents described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found. that the respondents have engaged in unfair labor practices,the undersigned will recommend that they cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of the Act.Theundersigned has found that the respondents have refused to bargain collectivelywith NABET as the representative of the majority of the employees in theappropriate units.The undersigned shall recommend, therefore, that the re-^pondents, and each of them, upon request, bargain collectively with NABET.Upon the basis of the above findings of fact and upon the entire record in theease, the undersigned makes the following:' 'CONCLUSIONS OF LAW1.National Association of Broadcast Engineers and Technicians and AmericanFederation of Musicians, affiliated with the American Federation of Labor, arelabor organizations, within the meaning of Section 2 (5) of the Act.2.All technical employees, wherever located, of the engineering department ofAmerican Broadcasting Company, Inc., New York, New York, engaged in theoperation of technical facilities used in transmitting, converting and/or conduct-ing audio, video, and/or radio frequencies for use in broadcast, rebroadcast,audition, rehearsal, recording and/or "on the air" playback, excepting "on theair" playback in Chicago, Illinois, but excluding chief engineer, operating engi-neer and assistant, engineering managers, engineers in charge, operations super-visors, television operations supervisors, station engineers at transmitters of morethan 5 kw., television station engineers, engineers in charge and their first assist-ants in the following engineering groups: radio facilities, audio facilities, devel-opment, and technical services; construction superintendents; engineer in chargeof television ; and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute, and at all times material hereinconstituted, a unit appropriate-for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.3.All technical employees, wherever located, of the engineering departmentof National Broadcasting Company, Inc., New York, New York, engaged in theoperation of technical facilities used in transmitting, converting and/or conduct-ing audio, video, and/or radio frequencies for use in broadcast, rebroadcast, audi-tion, rehearsal, recording and/or "on the air" playback, excepting "on the air"playback in Chicago, Illinois, but excluding chief engineer, operating engineerand assistant, engineering managers, engineers in charge, operations supervisors,television operations supervisors, station engineers at transmitters of more than5 kw., television station engineers, engineers, engineers in charge and their firstassistants in the following engineering groups : radio facilities, audio facilities,development, and technical services; construction superintendents; engineer incharge of television ; and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of NATIONAL BROADCASTING COMPANY, INC.177employees,or effectively recommend such action,constitute,and at all timesmaterial herein constituted,a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the Act.4.National Association of Broadcast Engineers and Technicians was onNovember 24, 1944, and at all times thereafter has been, the exclusive representa-tive of all the employees in aforesaid units for the purposes of collective bargain-ing, within the meaning of Section 9 (a) of the Act.5.By refusing on January 6, 1945, and at all times thereafter,to bargaincollectively with National Association of Broadcast Engineers and Technicians,as the exclusive representative of their respective employees in the appropriateunits, the respondents have, and each of them has,engaged and are engaging inunfair labor practices,within the meaning of.Section 8(5) of the Act.6.By interfering with, restraining,and coercing their respective employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondentshave, and each of them has, engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the un-dersigned recommends that the respondents,National Broadcasting Company,Inc., and American Broadcasting Company, Inc.,both ofNew York, New York,their respective officers, agents,successors,and assigns shall:1.Cease and desist from:(a)Refusing to bargain collectively with National Association of Engineersand Technicians as the exclusive representative of their respective employeesin the units heretofore found appropriate,with respect to rates of pay, wages,hours of employment,and other conditions of employment.2.Take the following affirmative actions which the undersigned finds willeffectuate the policies of the Act :(a)National Broadcasting Company, Inc., shall,upon request,bargain col-lectivelywith National Association of Engineers and Technicians as the ex-clusive representative of all technical employees,wherever located, of the engi-neering department of National Broadcasting Company, Inc.,engaged in theoperation of technical facilities used in transmitting,converting and/or conduct-ing audio,video, and/or radio frequencies for use in broadcast,rebroadcast,audition,rehearsal,recording and/or "on the air" playback,excepting "on theair" playback in Chicago,Illinois,but excluding chief engineer,operating en-gineer.and assistant,engineeringmanagers,engineers in charge,operations'supervisors,television operations supervisors, station engineers at transmittersof more than 5 kw., television station engineers,engineers in charge and theirfirstassistants in the following engineering groups,: radio facilities, audiofacilities,development,and technical services;construction superintendents ;engineer in charge of television;and all other supervisory employees with au-thority to hire, promote, discharge,discipline,or otherwise effect changes in thestatus of employees,or effectively recommend such action, in respect to ratesof pay, wages,hours of employment,and other conditions of employment :(b)American Broadcasting Company, Inc.shall, upon request, bargain col-lectivelywith National Association of Engineers and Technicians as the ex-clusive representative of all technical employees,wherever located, of theengineering department of American Broadcasting Company, Inc., engaged in 178DECISIONSOF NATIONALLABOR RELATIONS BOARDthe operation of technical facilities used in transmitting, converting and/orconducting audio, video, and/or radio frequencies for use in broadcast, re-broadcast, audition, rehearsal, recording and/or "on the air" playback, ex-cepting "on the air" playback in Chicago, Illinois, but excluding chief engineer,operating engineer and assistant, engineering managers, engineers in charge,operations supervisors, television operations I supervisors, station engineers attransmitters of more than 5 kw., television station engineers, engineers incharge and their first assistants in the following engineering groups: radiofacilities,audio facilities, development, and technical services; constructionsuperintendents ; engineer in charge of television ; and all other supervisoryemployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend such action,in respect to rates of pay, wages, hours of employment, and other conditionsof employment ;(c)National Broadcasting Company, Inc. shall post in its studios at NewYork, New York ; Chicago, Illinois ; Washington, D. C.; Cleveland, Ohio ; Den-ver, Colorado ; and San Francisco, California, copies of the notice attached hereto,Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by a representativeof National Broadcasting Company, Inc, be posted by National BroadcastingCompany, Inc. immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall betaken by National Broadcasting Company, Inc. to insure that said notices are notaltered, defaced, or covered by any other material.(d)American Broadcasting Company, Inc. shall post in its studios at NewYork, New York ; Chicago, Illinois ; San Francisco, California ; and Los Angeles,California copies of the notice attached hereto, marked "Appendix B"Copiesof said notice, to be furnished by the Regional Director for the Second Region,shall,after being duly sighed by a representative of American BroadcastingCompany, Inc, be posted by American Broadcasting Company, Inc. immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by National BroadcastingCompany, Inc. to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for the Second Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondents have taken to comply therewith.It is further recommended that unless on or before ten (10) days from the_date of the receipt of this Intermediate Report, the respondents notify saidRegional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondents to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington, D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon together with the original and fourI NATIONAL BROADCASTING COMPANY, INC.179copies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board request thereformust be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.HOWARD MYERS,Trial Examiner.Dated February 3, 1945.NLRB 582(9-1-44)APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a trial examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, to form labor organizations, tojoin or assist National Association of Broadcast Engineers and Technicians orany other labor organization, to bargain collectively through representatives oftheir. own choosing, and to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection.All our employees are free tobecome or remain members of this union. or any other labor organizationWe will bargain collectively upon request with the above-named union as theexclusive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment or other conditions of employ-ment, and if an understanding is reached, embody such understanding in a signedagreement.The bargaining unit is:All technical employees,, wherever located, of the Engineering Department ofNational Broadcasting Company, Inc engaged in the operation of technical facili-ties used in transmitting, converting and/or conducting audio, video, and/orradio frequencies for use in broadcast, rebroadcast, audition, rehearsal, recordingand/or "on the air" playback, excepting "on the air" playback in Chicago,Illinois,but excluding chief engineer, operating engineer and assistant, engineering man-agers, engineers in charge, operations supervisors, television operations supervi-sors, station engineers at transmitters of more than 5 kw., television station engi-neers, engineers in charge and their first assistants in the following engineeringgroups : radio facilities, audio facilities, development, and technical services ;construction superintendents; engineer in charge of television; and all othersupervisory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommendsuch action.------------------------------------(Employer)Dated --------------------By -----------------------------(Representative)(Title)This notice roust remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material. 180NLRB 582(9-1-44)APPENDIX BNo'icETo ALLEMPLOYEES -Pursuant to the recommendations of a trial examiner of the National LaborRelations Board, and'in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, tojoin or assist National Association of Broadcast Engineers and Technicians,or any other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All our employees arefree to become or remain members of this union,or any other labor organization. IWe will bargain collectively upon request with the above-named union as theexclusive representative of all employees in the bargaining unit described hereinwith respect to rates of pay, hours of employment or other conditions of employ-ment, and if an understanding is reached,embody such understanding in a signedagreement.The bargaining unit is:All technical employees,wherever located, of the Engineering Department ofAmerican Broadcasting Company, Inc.engaged in the operation of technicalfacilities used in transmitting,converting and/or conducting audio, video,and/orradio frequencies for use in broadcast, rebroadcast,audition,rehearsal,recordingand/or "on the air" playback,excepting"on the air"playback in Chicago,Illinois,but excluding chief engineer,operating engineer and assistant,engineering man-agers, engineers in charge,operations supervisors,television operations super-visors, station engineers at transmitters of more than 5 kw., television stationengineers,engineers in charge and their first assistants in the following engi-neering group:radio facilities,audio facilities, development,and technical serv-ices ; construction superintendents;engineer in charge of television;and all othersupervisory employees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively recommendsuch action.Dated--------------------This notice must remainDECISIONS OF NATIONAL LABOR RELATIONS BOARD------------------------------------(Employer)By ------------------------------------(Representative)(Title)posted for 60 days from the date hereof,and mustnot be altered,defaced,or covered by any other material.